DETAILED ACTION
Supplemental Allowance
	The allowance herein is supplemental to the Allowance mailed 20 June 2022 and is issued to consider the IDS filed on 17 August 2022.
Claim Status
	Claims 1-20 are currently pending and allowed herein.

Information Disclosure Statement
	The Information Disclosure Statement filed 17 August 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.  The document for consideration is the Continuation application to the instant parent (17/817,631) and has been reviewed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hemavathy Perumal on 8 June 2022.
The application has been amended as follows:
Please amend claim 1 as follows:
---A method comprising: 
generating, by an at least one processor, a matrix based on a plurality of sequence-sequence distances for a biological sequence collection; 
generating, by the at least one processor, clusters by performing hierarchical clustering on the matrix; 
creating a taxonomic tree based on the clusters; 
sorting elements of the matrix based on an order of leaf nodes of the taxonomic tree; 	rendering the matrix with the sorted elements as a visual heat map; 
displaying a visualization comprising the visual heat map and the taxonomic tree, wherein the taxonomic tree dynamically scans and zooms with the visual heat map; and 
verifying polymerase chain reaction (PCR) primer design of a PCR primer by: 
	receiving, as input, a provided sequence that the PCR primer is built on, wherein 	the provided sequence is designed to hit a target sequence of DNA from a target group of 	organisms; 
	generating a first overlay highlighting one or more portions of the visual heat 	map, wherein the one or more portions highlighted by the first overlay include all 	genomes that contain the provided sequence; 	
	identifying false negative test results by generating a second overlay highlighting 	one or 	more portions of the first overlay, wherein the second overlay includes genomes 	within 	the target sequence of DNA from the target group that are not included in the 	provided sequence;
 	identifying false positive test results by generating a third overlay highlighting 	one or 	more other portions of the first overlay, wherein the third overlay include 	genomes outside of the target sequence of DNA from the target group, and wherein 	the first overlay, the second overlay, and the third overlay have different colors; 
	measuring false positive rates based on the false positive test results identified; 		and 	
	determining specificity of the PCR primer based on the false positive rates.---

Drawings
	The Drawings submitted 29 March 2018 have been accepted.  The Petition to Accept Color Drawings was approved in a separate communication dated 25 April 2018.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed for the reasons of record.  Specifically, with respect to 35 USC 101, the instant claims, as currently amended, include steps of displaying a visual heat map with the generated taxonomic tree and further steps of verification of PCR primer design by further heat map manipulation.  Said steps are not deemed to recite abstract ideas and include steps that are necessarily performed on a computing system, wherein the computer display is altered by performance of said operations.  
With respect to the prior art, the closest prior art to Eisen and Babicki (cited in the Final Office Action of 12 April 2022) does not teach or fairly suggest the instant steps as currently amended wherein false positive test results are identified by generation of a third overlay and PCR primer specificity is determined as a result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 






/Lori A. Clow/Primary Examiner, Art Unit 1631